 



Exhibit 10.1
(KENNAMETAL LOGO) [j1920201j1920200.gif]

March 14, 2006    

Mr. Michael Wessner
President
J&L Industrial Supply Company
20921 Lahser
Southfield, MI 48034-4432
Dear Mike:
This letter is to inform you that you are eligible to receive the following
compensation in the event of completion of a successful sale of the J&L
Industrial Supply, whether by sale of all or substantially all of the stock or
assets of J&L Industrial Supply (the “Closing”) by Kennametal Inc. (“Seller”).
Incentive Payment
Upon Closing, you will receive a cash Incentive Payment in the amount of
$1,794,000.
Treatment of Options/Restricted Stock Awards/Incentive Bonus Awards
Upon Closing, (i) all stock options held by you will be immediately vested and
you shall have until the sooner of one year from the Closing or the original
expiration date of the options to exercise such options; and (ii) all restricted
stock awards that can be vested shall be vested, it being understood that
vesting of restricted stock awards under the Stock and Incentive Plan of 2002
may not be accelerated and will be forfeited as of the Closing. In compensation
for the forfeited restricted stock, Seller will make a cash payment to you equal
to the value of the restricted stock forfeited as of the Closing based on the
fair market value of the stock (as defined in the plan) as of the Closing.
Any incentive bonus awards pursuant to those Incentive Bonus Award agreements
dated as of July 27, 2004 and July 25, 2005 shall continue in accordance with
their terms, it being understood that such awards terminate and are forfeited
upon termination of employment with Seller for any reason other than death,
disability or retirement, prior to payout and, therefore, such awards shall
terminate and be forfeited if the Closing has occurred prior to the payout date
of such awards.
Severance Protection
In the event that (i) the buyer does not make you a “qualified employment offer”
and your employment with the buyer does not commence or is terminated by you or
the buyer within one year of Closing, or (ii) employment with the buyer is
involuntarily terminated by the buyer within one year of Closing, or (iii) there
is a substantial diminution of duties or a material reduction in compensation in
the aggregate followed by a termination by the buyer or you within one year of
Closing, then Seller will pay you an amount (the “Severance Payment”) equal to
$1,131,500 . It is understood and agreed that the above severance payment will
be paid less any amount of severance provided by buyer. A “qualified employment
offer” is any offer of employment with comparable duties and responsibilities at
not less than current base and targeted bonus or comparable aggregate
compensation with reasonable equivalent benefits in the aggregate.
Non-Solicitation of Employees/Confidentiality
You agree that, during your employment with Seller or any affiliate of Seller
(each a “Seller Entity”) and for two (2) years after the Closing, you may not,
directly or indirectly, induce and/or attempt to induce any employee of any
Seller Entity to terminate employment or hire and/or participate in the hiring
and/or interviewing of any employee of any Seller Entity. An

1



--------------------------------------------------------------------------------



 



(KENNAMETAL LOGO) [j1920201j1920200.gif]
employee of any Seller Entity means any person who is a current employee of any
Seller Entity, any person who is an employee of any Seller Entity as of the
Closing and/or any person who was employed by any Seller Entity within six
(6) months of the date of any action by you that violates this paragraph.
You further agree that all confidential information obtained by you while
employed by a Seller Entity is the property of such Seller Entity, that
unauthorized use, misappropriation or disclosure of any such confidential
information would constitute a breach of trust and could cause irreparable
injury to Seller, and that it is essential to the protection of Seller’s
goodwill and to the maintenance of its competitive position that all such
confidential information be kept secret and not disclosed to any third party or
used in any way to the detriment of Seller. Accordingly, you agree to hold and
safeguard all such confidential information and to not (except as required in
the performance of your duties with a Seller Entity), use or disclose or make
available to anyone, at any time, other than any other Seller Entity, either
during your employment with a Seller Entity or subsequent thereto, any
confidential information.
Until publicly disclosed, you also agree to keep the existence and terms of this
letter agreement confidential and not to disclose the existence or any of the
terms of this letter agreement to anyone other than Markos I. Tambakeras, Carlos
M. Cardoso, Michael G. Pepperney, your attorney or me.
You acknowledge that the breach by you of the provisions of this section
entitled “Non-Solicitation of Employees/Confidentiality” would cause irreparable
injury to Seller, and that remedies at law for any such breach will be
inadequate. Accordingly, you consent and agree that Seller shall be entitled,
without the necessity of proof of actual damage, to injunctive relief in any
proceedings which may be brought to enforce the provisions of this section, in
addition to whatever remedies are available at law. You acknowledge that you
will be fully able to earn an adequate living for yourself and your dependents
if this section should be specifically enforced against you and that such
enforcement will not impair your ability to obtain employment commensurate with
your abilities and fully acceptable to you. If the scope of any restriction
contained in this section is too broad to permit enforcement to its full extent,
then such restriction shall be enforced to the maximum extent permitted by law
and you and Seller hereby consent and agree that such scope may be judicially
modified in any proceeding brought to enforce such restriction.
Additional Matters
The foregoing payments will be made on the thirty (30) days following the
Closing, or sooner if reasonably practicable, and all such payments will be
subject to legally required withholdings and deductions.
You understand and agree that the payments set forth in this letter take into
account and therefore are in lieu of any payments owed to you under the Prime
Bonus Plan for fiscal 2006. In the event that the Closing does not occur by
December 15, 2006, this letter shall be null and void and you will promptly
receive any amounts due to you for your Prime Bonus Plan payment for fiscal
2006.
This letter comprises the entire agreement between the parties regarding the
matters set forth herein and supersedes any prior discussions or documents
concerning this subject matter. The provisions contained herein can be modified
only by a subsequent writing signed by the parties to this letter.
This letter agreement will be terminated in the event that you are terminated
for cause prior to the Closing.
Your Officer’s Employment Agreement with Seller dated January 30, 2001 will be
terminated and shall be of no further force or effect as of the Closing except
that the provisions contained therein regarding confidentiality shall continue
in accordance with their terms.

2



--------------------------------------------------------------------------------



 



(KENNAMETAL LOGO) [j1920201j1920200.gif]
This letter shall be governed by the internal laws of the Commonwealth of
Pennsylvania without reference to its conflict of laws provisions.
You acknowledge that this letter agreement may be filed with the Securities and
Exchange Commission.
Please confirm your agreement with the foregoing by signing below where
indicated. Please return an originally signed copy to me.
If you have any additional questions or concerns, please call me.

            Sincerely,
      /s/ Kevin R. Walling             Kevin R. Walling
Vice President, Chief Human Resources Officer     

cc: Markos I. Tambakeras, Carlos M. Cardoso, Michael G. Pepperney
AGREED TO:
/s/ Michael P. Wessner
Print Name: Michael P. Wessner
Date: 3-14-06

3